Exhibit 10.70

DATED             2002

 

 

VARI-LITE EUROPE LIMITED

 

 

-and-

 

 

BARCLAYS BANK PLC

 

 

--------------------------------------------------------------------------------

 

CHARGE

ON

HIRE AGREEMENTS

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

THIS DEED is made as follows:-

 

Date

 

1.1

The date of this deed is                                                    2002

 

 

 

 

 

Parties

 

1.2

The parties are:-

 

 

 

 

 

Company

 

 

“the Company”: VARI-LITE EUROPE LIMITED (Co No 2876045) of 20-22 Fairway Drive,
Greenford, Middlesex UB6 8PW;

 

 

 

 

 

Lender

 

 

“the Lender”: BARCLAYS BANK PLC of 54 Lombard Street, London EC3P 3AH (which
expression shall include the Lender’s successors and assigns and whose address
for all correspondence in connection with this mortgage is)
BARCLAYS MERCANTILE BUSINESS FINANCE LIMITED of Churchill Plaza, Churchill Way,
Basingstoke, Hampshire RG21 7GP);

 

 

 

 

 

Interpretation

 

1.4

In this deed references to statutory provisions include references to those
provisions as amended or re-enacted and the following expressions have the
meaning respectively stated against them:-

 

 

 

 

 

Definitions

 

 

“Principal Agreement”:

any chattel mortgage now or hereafter granted by the Company to the Lender or
any company acting as agent for the Lender;

 

 

 

 

 

 

 

 

“Equipment”:

items mortgaged by the Company to the Lender under a Principal Agreement;

 

 

 

 

 

 

 

 

“Agreement”:

an agreement under which the Company lets Equipment to a customer; and

 

 

 

 

 

 

 

 

“the Property Charged”:

the Agreements together with the other property referred to in clauses 2 below.

 

 

 

 

 

Construction

 

1.5

The marginal notes are for ease of reference only and do not affect the
interpretation of this deed.  The benefit of this deed and the security created

 

2

--------------------------------------------------------------------------------


 

 

 

 

hereby shall enure for the benefit of the Lender’s successors and assigns and
any company for which the Lender may be acting as agent.

 

 

 

 

 

Charge

 

2.

The Company charges with full title guarantee in favour of the Lender as a first
fixed and specific charge of all its rights, title and interest in the
Agreements together with the benefit of all guarantees, indemnities, negotiable
instruments, securities and insurance policies taken by the Company in respect
of such Sub-Agreements and together with the benefit of any supplemental or
collateral agreement entered into by the Company under which the Company
undertakes to maintain or service Equipment.

 

 

 

 

Discharge of this Security

 

3.

When:-

 

 

 

 

 

 

 

 

 

(a)

all sums payable by the Company, and

 

 

 

 

 

 

 

 

 

(b)

all liabilities (whether actual or contingent) of the Company

 

 

 

 

 

 

 

 

 

 

to the Lender under the Principal Agreements shall have been respectively paid
and discharged, the Lender will at any time thereafter at the request and cost
of the Company release the Property Charged to the Company.

 

 

 

 

 

 

Covenants by the Company

 

4.

The Company covenants with the Lender during the continuance of this security.

 

 

 

 

 

 

Payments to Lender

 

4.1

To procure that all monies arising under or in respect of the Property Charged
are paid by the payer to the Lender (as mortgagee) or as the Lender shall from
time to time direct.

 

 

 

 

 

 

Payments to Company

 

4.2

Without prejudice to the Company’s obligation under 4.1 above, so far as any
monies referred to in that clause are received by the Company by accident or
mistake or for any reason whatsoever forthwith to pay such monies to the Lender
(as mortgagee) or deal with the same in like manner as the Lender shall have
directed under clause 4.1 above, and in the meantime to hold the monies in trust
for the Lender.

 

 

3

--------------------------------------------------------------------------------


 

Not to Encumber

 

4.3

Not to create any further mortgage or charge whatsoever on the Property Charged
or to sell the Property Charged or to deal with any moneys payable under or in
respect of the Property Charged otherwise than in accordance with the terms of
this deed.

 

 

 

 

Power of Sale

 

5.1

The powers of sale and of appointment of a receiver and other powers conferred
by the Law of Property Act 1925 on mortgagees and by this deed on the Lender
shall arise and be exercisable at any time after the occurrence of a Default
Event as defined in the Principal Agreements which is continuing unwaived or
unremedied.  Section 103 of the Law of Property Act 1925 shall not apply to this
security or any sale made by virtue hereof.

 

 

 

 

Lender to be Entitled to Exercise Powers of Receiver

 

5.2

At any time after the statutory power of sale shall have become exercisable
under clause 5.1 above, the Lender may by itself or its servants or agents
(without appointing a receiver) exercise all or any part of the powers conferred
on a receiver hereunder and so that the Lender shall not thereby become liable
to account as mortgagee in possession.

 

 

 

 

Powers of Receiver

 

5.3

Any receiver appointed by the Lender hereunder shall be deemed to be the agent
of the Company and not of the Lender.  The receiver shall have, inter alia,
power to collect and pay to the Lender all sums due from any one or more of the
following:-

 

 

 

 

 

 

 

(a)

any hirer under any of the agreements comprised in the Property Charged;

 

 

 

 

 

 

 

(b)

any guarantor or indemnifier under any contract of guarantee or indemnity given
in connection with any of the Property Charged; and

 

 

 

 

 

 

 

(c)

any insurer in respect of the Equipment; and

 

 

 

 

 

 

 

inter alia, further power to do any one or more of the following: -

 

 

 

 

 

 

 

i)

enforce by legal proceedings or other lawful act or procedure the duties and
obligations

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

imposed upon the parties to any agreement comprised in the Property Charged;

 

 

 

 

 

 

 

 

ii)

give all such notices as he may consider expedient by reason of the acts and
omissions of any of the parties to any agreement comprised in the Property
Charged and to receive notices thereunder;

 

 

 

 

 

 

 

 

iii)

sell or concur in selling any of the Property Charged on such terms and
conditions as he shall think fit and to carry any such sale into effect in the
name and on behalf of the company;

 

 

 

 

 

 

 

 

iv)

make any arrangement or comprise or settlement which he or the Company shall
think fit;

 

 

 

 

 

 

 

 

v)

appoint managers, officers and agents for any of the aforesaid purposes at such
salaries as he may determine and to dismiss them;

 

 

 

 

 

 

 

 

vi)

do all such other acts and things as he may consider incidental or conducive to
any of the matters or powers aforesaid and to make any arrangements with regard
to the Property Charged which he considers expedient in the interests of the
Company;

 

 

 

 

 

 

 

 

vii)

have access to and make use of the premises plant equipment and accounting and
other records of the Company and the services of its staff for all or any of the
purpose aforesaid.

 

 

 

 

 

Further powers of Indulgence by Lender

 

5.4

The Lender may at any time from time to time without discharging or in any way
affecting the security hereby created or the rights of the Lender against the
Company hereunder grant time or any other indulgence to the Company or any
person referred to in clause 5.3 above.

 

 

 

 

 

Further Assurances

 

6.1

The Company covenants with the Lender that the Company shall at any time and
from time to time, if and when required by the Lender so to do, execute to the
Lender or as the Lender shall direct, such further deeds and documents as the
Lender shall

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

require of and on all the Company’s rights title and interest in the Property
Charged to secure all money and liabilities hereby agreed to be paid or intended
to be hereby secured, such deeds and documents to be prepared by or on behalf of
the Lender at the cost of the Company and to be in such form as the Lender may
require.

 

 

 

 

 

Lender to be Attorney of Company

 

6.2

The Company hereby irrevocably appoints the Lender and the persons deriving
title under the Lender and its substitutes and any receiver, or either or both
of them, to be the attorney for the Company and in the Company’s name and on its
behalf and as its act and deed or otherwise to sign seal and deliver and
otherwise perfect any such deed and document specified in clause 6.1 above or
(without executing any such deed or document) any deed, assurance or act which
may be required or may be deemed proper on any sale, lease, sub-lease or
disposition by the Lender or by any receiver as aforesaid of the Property
Charged under any power of sale, leasing or other disposition applicable
thereto.

 

 

 

 

 

Protection of Other Securities of the Lender

 

6.3

Nothing herein contained shall operate so as to merge or otherwise prejudice or
affect any bill, note, agreement, guarantee, mortgage or other security which
the Lender may from time to time have for any money intended to be hereby
secured (whether from the Company or any other person) or any right or remedy of
the Lender thereunder.

 

 

 

 

 

Certificate of Officer of Lender as Evidence

 

7.

A certificate by the Secretary or other officer of the Lender as to the money
and liabilities for the time being due or incurred to the Lender from or by the
Company shall be conclusive evidence against the Company in any legal
proceedings.

 

 

 

 

 

Continuing Security

 

8.

This deed shall constitute and be a continuing security to the Lender
notwithstanding any settlement of account or other matter or thing whatsoever.

 

 

 

 

 

Consolidation Not Allowed

 

9.

Section 93 of the Law of Property Act 1925 (which restricts the consolidation of
mortgages) shall not apply to this deed.

 

 

 

 

 

Notices

 

10.

Any notice served under this deed shall be

 

6

--------------------------------------------------------------------------------


 

 

 

 

sufficiently served if sent by pre-paid letter post to the respective addresses
above (or such changed address as one party may notify to the other) and proof
of dispatch shall be conclusive evidence of receipt by the addressee in due
course of transmission.

 

IN WITNESS of which this deed was executed and is delivered on and takes effect
from the day and year first before written

 

THE COMMON SEAL OF the
Company was affixed to this
deed in the presence of:-
(or where no seal is to be affixed)
EXECUTED as a Deed by the
Company acting by: -

)

 

)

 

)

 

)

 

)

 

)

 

 

 

 

 

 

 

Director

/s/ H.R. Brutsche´ III

 

 

 

 

 

 

 

Secretary

/s/ Sarah Blair

 

7

--------------------------------------------------------------------------------


 

MORTGAGE

(Fixed)

 

Parties

 

This mortgage is made between the Borrower named below and Barclays Bank PLC
(Company Number 1026167) (“the Lender” which expression shall include the
Lender’s successors and assigns) of 54 Lombard Street, London EC3P 3AH and whose
address for all correspondence in connection with this mortgage is Barclays
Mercantile Business Finance Limited of Churchill Plaza, Churchill Way,
Basingstoke, Hampshire RG21 7GP.

 

 

 

Date and Definitions

 

1.1  The date of this mortgage is
                                                      2002

 

 

In this mortgage the following expressions have the meanings respectively set
out against them:-

 

 

 

 

 

“Borrower”;

Vari-Lite Europe Limited of 20-22 Fairway Drive, Greenford, Middlesex, UB6 8PW
(registered England No. 2876045);

 

 

 

 

 

 

“Goods”;

the goods, particulars of which are set out in the Schedule to this mortgage
together with all component parts, accessories, improvements and renewals and
all books, manuals, handbooks, technical data, drawings, schedules and other
documentation and any amendments to them belonging to the Goods;

 

 

 

 

 

 

“Loan”;

£400,000 or the balance for the time being outstanding;

 

 

 

 

 

 

“Instalment
Dates”;

the        day of each month in each year in which the Loan is outstanding the
first Instalment Date
being                                                      2000;

 

 

 

 

 

 

“Instalments”;

60 monthly payments of £8,066.29 payable on the Instalment Dates;

 

 

 

 

 

 

“Base Rate”;

Finance House Base Rate as from time to time published in the Financial Times or
other newspaper or, in default of such publication whilst any sum is outstanding
under this mortgage, such alternative equivalent base rate as shall be agreed
between the parties or, in default of agreement, settled by the President for
the time being of the Institute of Chartered

 

8

--------------------------------------------------------------------------------


 

 

 

 

Accountants in England and Wales or his nominee acting as an expert;

 

 

 

 

 

 

“Termination
Sum”;

the balance of unpaid Instalments less a rebate of interest calculated by the
Lender for early repayment;

 

 

 

 

 

 

“Insurances”;

all policies and contracts of insurance taken out or to be taken out in respect
of the Goods, including all claims and benefits arising under them and returns
of premium;

 

 

 

 

 

 

“Security
Interest”;

any mortgage, charge, pledge, lien or other encumbrance;

 

 

 

 

 

 

“Total Loss”;

actual or constructive total loss or as compromised or agreed or arranged with
the insurers of the Goods;

 

 

 

 

 

 

“Default Events”;

any of the events stated in clause 9 below;

 

 

 

 

 

 

“Working Day”;

any day, except Saturdays, on which the clearing banks in the City of London are
(or would be but for strike, lockout or other stoppage, affecting particular
banks or banks generally) open during banking hours.

 

 

 

 

Interpretation

 

1.2        In this mortgage the masculine includes the feminine and the neuter,
and the singular includes the plural.  If the Borrower is two or more persons,
that expression includes all such persons (and each of them) and their liability
under this mortgage is joint and several.  The rights and obligations of the
Borrower hereunder are personal to the Borrower and shall not be capable of
being assigned or transferred.

 

 

 

 

Construction

 

1.3        The marginal notes are for ease of reference only and do not affect
the construction of this mortgage.  Any reference in this deed to a statutory
provision shall be construed as a reference to that provision as from time to
time amended or re-enacted.  The benefit of this deed and the security created
hereby shall enure for the benefit of the Lender’s successors and assigns and
any company for which the Lender may be acting as agent.

 

 

 

 

Instalments

 

2.1        The Borrower shall pay to the Lender on the Instalment Dates the
Instalments which comprise repayments of principal and payments of interest.

 

 

 

 

Interest

 

2.2        If the Borrower does not make payment of any Instalment on the
relevant Instalment Date or any other sum payable under this mortgage within 10
days of the Lender’s demand, the Borrower shall pay interest to the Lender if
demanded by the

 

9

--------------------------------------------------------------------------------


 

 

 

Lender at the rate of Finance House Base Rate plus 5% per annum calculated on a
day to day basis from the due date to the date of receipt by the Lender both
before and after judgement.

 

 

 

Early Settlement

 

2.3        As an alternative to payment of Instalments the Lender will accept
the Termination Sum in full settlement of the Loan with interest.

 

 

 

Non-Working Day

 

2.4        Any amount payable to the Lender on a day which is not a Working Day
will be payable on the preceding Working Day.

 

 

 

 

Sums Secured

 

3.          This Mortgage secures to the Lender repayment of the Loan, the
payment of interest on the Loan and the payment from time to time of all other
sums due from the Borrower to the Lender on any account whatsoever.  If a
Default Event occurs all amounts secured by this mortgage shall become
immediately due and payable.  The Borrower covenants to pay all such monies to
the Lender.

 

 

 

 

Costs

 

4.          Any legal or other costs, charges or expenses payable by the
Borrower to the Lender under the provisions of this mortgage are payable by the
Borrower to the Lender with value added tax thereon (if any).  Legal Costs are
payable on a full indemnity basis as between solicitor and own client.

 

 

 

 

Warranties by Borrower

 

5.          The Borrower warrants to the Lender that the Borrower:-

 

 

 

 

 

(i)

lawfully owns and is in possession of the Goods and that it and the Insurances
are free of any Security Interest (other than any Security Interest created or
subsisting with the written consent of the Lender);

 

 

 

 

 

 

(ii)

is not subject to any prohibition or restriction of its right or ability to
enter into this mortgage;

 

 

 

 

 

 

(iii)

has power by its memorandum of association and has taken all corporate action
necessary to enter into this mortgage;

 

 

 

 

 

 

(iv)

has not suffered or there have not occurred any Default Events which are
unremedied.

 

 

 

 

Mortgage

 

6.          The Borrower hereby mortgages and charges with full title guarantee
to the Lender all its right, title and interest in the Goods as security for all
sums payable by the Borrower to the Lender, as referred to in clause 1 above.

 

 

 

Undertakings by Borrower

 

7.          The Borrower:-

 

 

 

 

 

(i)

shall at its own expense keep the Goods in good working order and condition;

 

 

 

 

 

 

(ii)

shall not use or permit the Goods to be used in

 

10

--------------------------------------------------------------------------------


 

 

 

 

contravention of any statute or regulation or for any purpose for which they are
not designed or reasonably suitable and shall take all reasonable steps to
ensure that the use and operation of the Goods is by skilled personnel and is
without risks to health and safety;

 

 

 

 

 

 

(iii)

shall not (except with the consent of the Lender) sell, transfer, demise, let on
hire or otherwise part with possession of the Goods or create or allow to arise
any Security Interest in the Goods;

 

 

 

 

 

 

(iv)

shall maintain all records, logs and other records required by the manufacturers
of the Goods;

 

 

 

 

 

 

(v)

shall replace any component, part or item of the Goods where necessary provided
that such replacement is of at least equivalent value and condition when
compared to the original;

 

 

 

 

 

 

(vi)

shall cause any alterations to the Goods that are from time to time required by
law to be made at the Borrower’s expense, but shall not otherwise alter the
Goods otherwise than by way of improvement;

 

 

 

 

 

 

(vii)

shall notify the Lender within 24 hours following:-

 

 

 

 

 

 

 

(a)

demand of the whereabouts of the Goods;

 

 

 

 

 

 

 

 

(b)

any occurrence as a result of which the Goods are or are likely become a Total
Loss;

 

 

 

 

 

 

 

 

(c)

the occurrence of any of the Default Events referred to in clause 9(ii) to
(viii) below inclusive;

 

 

 

 

 

 

 

 

 

 

 

(viii)

shall permit any person authorised by the Lender at all reasonable times upon at
least 24 hours notice (unless a Default Event is continuing unremedied or
unwaived in which case no notice will be required) to inspect the Goods and
permit on procure the granting of permission for such person to enter any land
or premises where the Goods may be situated;

 

 

 

 

 

 

(ix)

shall pay on demand to the Lender with interest all its costs and expenses
incurred in:-

 

 

 

 

 

 

 

(a)

the advance of the Loan and the acceptance and registration of this mortgage;

 

 

 

 

 

 

 

 

(b)

the preservation of the Lender’s security in the Goods;

 

11

--------------------------------------------------------------------------------


 

 

 

 

(c)

the exercise by the Lender of any of its powers under this mortgage and in
ascertaining the whereabouts and/or safekeeping of the Goods;

 

 

 

 

 

 

 

 

(d)

any legal proceedings instituted by the Lender under this mortgage.

 

 

 

 

 

Insurances

 

8.1        The Insurances shall be effected and maintained by the Borrower at
all times while any amount is secured by this mortgage and shall be endorsed
with a note of the Lender’s interest.

 

 

 

Risks Insured

 

8.2        The Insurances shall be all insurable risks cover under policies, on
terms, subject only to exclusions and/or an excess approved by the Lender and
with insurers acceptable to the Lender.

 

 

 

Sum Insured

 

8.3        The Goods shall be insured for their market value as agreed by the
parties or, failing agreement, as determined, at the expense of the Borrower, by
a valuer acceptable to the parties.

 

 

 

Premiums

 

8.4        The Borrower shall pay punctually all premiums payable by the
Borrower in respect of the Insurances and, on request, produce receipts or other
proof of payment to the Lender.

 

 

 

Application of Insurance Proceeds

 

8.5        The Lender may elect to require the Borrower to apply any proceeds of
the Insurances received by it in making good the loss, repairing the damage, or
satisfying the liability in respect of which the claim was made or in
satisfaction of any amount secured by this mortgage and pending such election
such proceeds shall be held in trust for the Lender.

 

 

 

Insurance Warranties

 

8.6        The Borrower shall not use and shall not allow the Goods to be used
other than in conformity with the terms of the Insurances, including any express
or implied warranties, without the prior written consent of the insurers and
without paying any extra premium required.

 

 

 

Lender may Insure

 

8.7        If the Borrower fails to effect or maintain the Insurances, the
Lender may effect such Insurances at the Borrower’s expense to be reimbursed to
the Lender on demand with interest.

 

 

 

Default Events

 

9.          The following are the Default Events:-

 

 

 

 

 

(i)

the Borrower does not pay any sum of money secured by this mortgage within 10
days of the due date for payment (unless the Lender elects in its absolute
discretion to accept late payment);

 

 

 

 

 

 

(ii)

the Borrower enters into or attempts to enter into a composition or arrangement
with its creditors or any

 

12

--------------------------------------------------------------------------------


 

 

 

 

of them;

 

 

 

 

 

 

(iii)

a receiver or administrative receiver is appointed of the Borrower’s assets or
any of them or a meeting, whether formal or informal, is called of the
Borrower’s creditors or any of them;

 

 

 

 

 

 

(iv)

the petition for the appointment to the Borrower of an administrator is
presented or the Borrower goes into liquidation, except for a voluntary
liquidation for the purpose of amalgamation or reconstruction on terms
previously approved by the Lender in writing;

 

 

 

 

 

 

(v)

the levy against the Goods of any distress or execution which is not paid out
within 10 Working Days of written request so requiring from the Lender to the
Borrower;

 

 

 

 

 

 

(vi)

any of the warranties in clause 5 above proves to be incorrect, inaccurate or
misleading in any material respect;

 

 

 

 

 

 

(vii)

the Goods are a Total Loss;

 

 

 

 

 

 

(viii)

the Borrower is unable to pay its debts within the meaning of Section 123 of the
Insolvency Act 1986;

 

 

 

 

 

 

(ix)

the Lender’s Security is in the Lender’s reasonable opinion in jeopardy in any
material respect;

 

 

 

 

 

 

(x)

any company in the Barclays PLC group withdraws any facility or demands payment
as a result of a default of the Borrower;

 

 

 

 

 

 

(xi)

the Borrower fails to comply with any of its obligations, covenants or
undertakings contained in this deed (other than those relating to the payment of
money) and such default (if in the opinion of the Lender it is capable of
remedy) is not remedied to the Lender’s satisfaction within 10 days after the
occurrence of such failure.

 

 

 

 

Lender’s Powers

 

10.1         On the occurrence of a Default Event the Lender may, at any time on
the date of the occurrence or any subsequent date, without prejudice to any
powers available to a Mortgagee by law, do any of the following by itself or by
such agents as it thinks fit and without prior notice to the Borrower:-

 

 

 

 

 

 

(i)

take possession of the Goods severing them from any land or other goods (but
subject to the rights of the hirer under any hire agreement), if necessary, the
Borrower reimbursing the Lender any expense incurred or damage suffered on
demand with interest;

 

13

--------------------------------------------------------------------------------


 

 

 

(ii)

move the Goods to a safe place;

 

 

 

 

 

 

(iii)

discharge, settle or take or defend any proceedings in respect of any claims
incurred in connection with the Goods or the Insurances and collect on the
Insurances and give any good receipts required;

 

 

 

 

 

 

(iv)

pending sale, insure, maintain, repair, operate, hire out or otherwise use the
Goods (but subject to the rights of the hirer under any hire agreement);

 

 

 

 

 

 

(v)

sell the Goods by public auction or private sale, without advertisement and at
such place, at such time and on such terms as the Lender may determine;

 

 

 

 

 

 

(vi)

do all such other acts and things as may be considered to be necessary for any
of the matters or powers aforesaid.

 

 

 

 

 

 

Section 103 of the Law of Property Act 1925 shall not apply to this security or
any sale made by virtue hereof.

 

 

 

 

Lender not Liable

 

10.2      The Lender shall not be answerable for any loss occasioned by sale by
it of the Goods under this mortgage or any postponement of sale.

 

 

 

Lender’s Receipt

 

10.3      On any sale of the Goods the Lender’s receipt for the purchase money
shall effectively discharge the purchaser.  The purchaser shall not be bound to
enquire whether the Lender’s power of sale has arisen or is exercisable and
shall not be concerned as to how the proceeds of sale are applied.

 

 

 

Application

 

10.4      All monies received by the Lender in respect of:-

 

 

 

 

 

 

(i)

sale of the Goods and/or

 

 

 

 

 

 

(ii)

proceeds of the Insurances which the Lender, in its sole discretion, elects not
to release to the Borrower for application by it in accordance with clause 8.5
above;

 

 

 

 

 

shall be applied as follows:-

 

 

 

 

 

 

 

 

 

FIRST

in payment or reimbursement to the Lender of all costs and expenses incurred by
it in connection with this mortgage and the exercise of its powers hereunder;

 

 

 

 

 

 

SECONDLY

in payment of any accrued but unpaid interest in connection with this mortgage;

 

 

 

 

 

 

THIRDLY

in repayment or reduction of the Loan;

 

14

--------------------------------------------------------------------------------


 

 

 

FOURTHLY

in payment of any surplus to the Borrower.

 

 

 

 

Attorney

 

11.        The Borrower hereby irrevocably appoints the Lender as its attorney
with full power to substitute any other person, for the Borrower and in the
Borrower’s name to sign, seal, deliver and otherwise perfect any deed, assurance
or agreement and do anything which may be required for any purpose under or in
connection with this mortgage.

 

 

 

Waiver

 

12.        The Lender’s rights and powers under this mortgage shall not be
prejudiced or affected by delay or omission on the Lender’s part.  If the
Lender, on occasion expressly or impliedly waives any of its rights or powers,
such waiver shall not prevent the Lender from subsequently acting strictly in
accordance with such rights and powers.

 

 

 

Further Assurances

 

13.        The Borrower shall at its own expense sign, seal, deliver and
otherwise perfect any deed, assurance or agreement and do anything the Lender
may require to perfect or protect the security constituted by this mortgage.

 

 

 

Notices

 

14.        Any notice served under this mortgage shall be sufficiently served if
sent by pre-paid letter post to the respective addresses above (or such changed
address as one party may notify to the other) and proof of dispatch shall be
conclusive evidence of receipt by the addressee in due course of transmission.

 

 

 

Consolidation

 

15.        If the Lender has from the Borrower security over any other property
of the Borrower, the Borrower may not redeem such security or the security
constituted by this mortgage alone without the prior written consent of the
Lender.  Section 93 of the Law of Property Act 1925 (which restricts the
consolidation of mortgages) shall not apply to the security constituted by this
mortgage.

 

 

 

Law

 

16.        This mortgage shall be governed by the laws of England.

 

 

 

Severance

 

17.        Each of the provisions of this deed is severable and distinct from
the others and if at any time one or more of such provisions is or becomes
invalid illegal or unenforceable, the validity legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby.

 

 

 

 

 

IN WITNESS of which this deed was executed and is delivered on and takes effect
from the day and year first before written.

 

SCHEDULE - THE GOODS

 

Date

 

Description

 

Bar Codes/Serial
Nos.

 

Approval No.

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------